      Case 7:21-mj-00866-UA Document 1 Filed 01/22/21 Page 1 of 3




Approved:
                 BENJAMIN A. GIANFORTI
                 Assistant United States Attorney

Before:          HONORABLE ANDREW E. KRAUSE
                 United States Magistrate Judge
                 Southern District of New York

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

UNITED STATES OF AMERICA
                                             21 Mag.~~
            -v.-                             RULE 5(c) (3) AFFIDAVIT

JEFFRY P. SABOL,

                     Defendant.

-----------------------------------x

SOUTHERN DISTRICT OF NEW YORK, ss:

          MICHAEL CALLANAN, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation ("FBI"), and charges as follows:

          On or about January 15, 2021 the United States
District Court for the District of Columbia (the "DOC") issued a
warrant for the arrest of "Jeffrey P. Sabol" (the "Warrant"). The
Warrant was based upon a complaint charging Jeffrey P. Sabol
with one count of engaging in civil disorder, in violation of 18
U.S.C. § 231 (a) (the "Complaint"). Copies of the Warrant,
Complaint, and supporting affidavit (the "Agent Affidavit") are
attached.

          I believe that JEFFREY P. SABOL, the defendant, who
was taken into FBI custody on January 22, 2021, in the Southern
District of New York, is the same individual as the "Jeffrey P.
Sabol" who is wanted by the DOC.

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

            1.      I am a Special Agent with the FBI.   I have been



                                     1
     Case 7:21-mj-00866-UA Document 1 Filed 01/22/21 Page 2 of 3




personally involved in determining whether JEFFREY P. SABOL, the
defendant, is the same individual as the "Jeffrey P. Sabol"
named in the Warrant.   Because this Affidavit is being submitted
for the limited purpose of establishing the identity of the
defendant, I have not included in this Affidavit each and every
fact that I have learned. Where I report statements made by
others, those statements are described 1n substance and in part,
unless otherwise noted.

          2.   Based on my discussions with other members of law
enforcement, I know that:

               a.   On or about January 11, 2021, officers from
the Clarkstown Police Department (the "CPD") encountered JEFFREY
P. SABOL, the defendant, in New City, New York. SABOL was
bleeding from several lacerations on his body. During the
encounter, SABOL spontaneously uttered, in substance and in
part, that he was "fighting tyranny in the DC Capitol" and that
he was "wanted by the FBI." SABOL produced a Colorado driver's
license that confirmed that his name is Jeffrey P. Sabol.

               b.   Members of the CPD took SABOL to the
Westchester Medical Center. SABOL checked into the hospital
under the name Jeffrey Sabol.

               c.   Later, other members of law enforcement
interviewed SABOL at the hospital. SABOL acknowledged that he
was the same Jeffrey P. Sabol named in the Complaint and
admitted that he was in certain videos of the events of January
6, 2021.




                                   2
     Case 7:21-mj-00866-UA Document 1 Filed 01/22/21 Page 3 of 3




          WHEREFORE, deponent prays that JEFFREY P. SABOL, the
defendant, be bailed or imprisoned, as the case may be.


                               ~        ~/#K(-wt ren{iJ.Jl(k)
                               MICHAEL CALLANAN /
                                 Special Agent
                                 FBI


Sworn to me through the transmission of this Affidavit by
reliable electronic means, pursuant to Federal Rules of Criminal
Procedure 41 (d) (3) and 4 .1 on: JQ.A.v®j J:J..f Jc>J..f



~-
HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   3
